Case 3:20-cv-00668-LAB-BLM Document 21 Filed 08/06/20 PageID.72 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10
11   MELISSA K. CARRILLO,                        Case No. 3:20-cv-00668-LAB-BLM
12                   Plaintiff,                  ORDER GRANTING MOTION TO
                                                 DISMISS ENTIRE ACTION WITH
13   v.                                          PREJUDICE [Dkt. 20]
14   AETNA LIFE INSURANCE
     COMPANY,
15
                     Defendant.
16
17
18         The Court GRANTS the parties’ joint motion to dismiss this action. Dkt. 20.
19   Each of Plaintiff’s claims is dismissed with prejudice. Each party will bear its own
20   attorneys’ fees and costs.
21
     Dated: August 6, 2020                  _________________________________
22                                          Honorable Larry A. Burns
23                                          United States District Judge

24
25
26
27
28
                                             -1-                 CASE NO. 3:20-cv-00668-LAB-BLM
